Citation Nr: 0922552	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-17 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tension and 
migraine headaches.

2.  Entitlement to service connection for tension and 
migraine headaches.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for gout and arthritis.

5.  Entitlement to service connection for moles and a skin 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984 and from May 1996 to February 1997.  The 
Veteran had additional duty in the Reserves.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Pittsburgh, Pennsylvania Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in part, 
denied service connection for depression, a skin condition 
and gout and arthritis and confirmed and continued the 
Huntington, West Virginia RO's previous denial in July 1999 
for tension headaches.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for tension and migraine 
headaches before reaching the merits of the service 
connection claim. 

The issues of entitlement to service connection for tension 
and migraine headaches, depression, gout and arthritis and 
moles and a skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied entitlement 
to service connection for tension headaches.  The Veteran did 
not file a timely appeal with respect to this issue. 

2.  The evidence received since the July 1999 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for tension and migraine 
headaches and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tension and 
migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim for service connection for tension and 
migraine headaches, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.

Analysis

As indicated above, the Veteran's claim for service 
connection for tension headaches had previously been 
considered and was denied in a July 1999 rating decision on 
the basis that the claim was not well grounded.  As the 
Veteran did not appeal, that decision is now final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
Because the denial of service connection for headaches was 
denied as not well grounded and became final between July 14, 
1999 and November 9, 2000, the provision allowing for 
readjudication of the claim without the need for new and 
material evidence is applicable in this case.  Pub. L. 106- 
475, § 7, Nov. 9, 2000, 114 Stat. 2099.  However, the Veteran 
did not request that the claim be readjudicated within two 
years of November 9, 2000.  Thus, new and material evidence 
is needed to reopen the claim.  

The Veteran sought to reopen his claim for service connection 
for tension and migraine headaches in November 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1999 RO 
decision that declined the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In the July 1999 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did 
not show the presence of headaches shown to be related to 
military service. 

Evidence received after the July 1999 decision includes a May 
2008 treatment note from a doctor in Frankfurt, Germany.  The 
treating doctor stated that the Veteran had recurrent 
headaches which were attributed to his cervical spine 
problems.  The evidence also includes the Veteran's June 2006 
statement that he had a continuity of symptoms of headaches 
since his active duty.  He stated that since his first VA 
claim in May 1997, he has experienced recurrent 
tension/migraine headaches.  This evidence is not cumulative 
or redundant of the evidence previously of record; it also 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the Veteran has headaches which are 
related to his service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for tension and migraine 
headaches is reopened. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tension and migraine 
headaches is reopened. 


REMAND

The claims file reveals that additional RO action on the 
claims on appeal is warranted.

As an initial matter, the Board notes that additional 
evidence pertinent to the claims on appeal was submitted to 
the Board without waiving initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2008).  This 
additional evidence consists of January 2008 and May 2008 VA 
examinations conducted in Frankfurt, Germany as well as 
psychological evaluations of the Veteran.

This additional evidence does not appear to be duplicative of 
previously submitted evidence.  The Board's review of the 
Veteran's claims folders as well as his service treatment 
records failed to notice a similar report and the RO's rating 
decision or statement of the case (SOC).  

This newly-submitted evidence must be considered by the 
agency of original jurisdiction for review and preparation of 
a SSOC, unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  See 38 C.F.R. § 20.1304(c) (2008).  

In this appeal, the RO has not considered the additionally- 
submitted evidence, and the Veteran has not waived his right 
to preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted. 

Additionally, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability 
and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).  

Regarding the Veteran's claim for entitlement to service 
connection for depression, a May 2008 examination diagnosed 
the Veteran with Post-Traumatic Stress Disorder (PTSD) 
related to the Veteran's service.  Additionally, July 2007 
treatment notes diagnosed the Veteran with anxiety, 
depression and sleep disturbances.  However, these opinions 
are not supported by any stated rationale.  Moreover, the 
evidentiary basis for the opinion is unclear, as there is no 
indication that the treating doctors reviewed the Veteran's 
service treatment records or post-service medical record.

Given the facts noted above, the Board finds that the 
evidence currently of record is insufficient to resolve the 
claim for service connection for depression, and that further 
medical examination and opinion in connection with this claim 
are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Regarding the Veteran's claim for entitlement to service 
connection for tension and migraine headaches, an October 
1997 VA examiner diagnosed the Veteran with headaches for one 
year.   

However, the October 1997 VA examiner did not address the 
relationship, if any, between such current disability and the 
Veteran's service.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
veteran's service.  Id; see also Hickson v. West, 12 Vet. 
App. 247 (1999). 

Additionally, given the additionally advanced alternative 
theory of secondary service connection for tension and 
migraine headaches disability-the Board finds that the 
evidence is insufficient to resolve questions of whether any 
current headache disability is related to service or to 
service-connected disability; hence, further examination to 
obtain a medical opinion addressing these matters is 
warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, supra.  

Under these circumstances, the Board finds that VA 
examination and medical opinion- supported by fully stated 
rationale-is needed to resolve the claim for service 
connection for tension and migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

2.  The Veteran should be afforded a VA 
examination by a qualified physician in 
order to determine whether he has 
tension/migraine headaches and if so, the 
etiology of this disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the Veteran have chronic tension 
/migraine headaches?  2) If so, is it at 
least as likely as not (50 percent or 
greater probability) that the chronic 
tension/migraine headaches had their 
onset in service or are otherwise related 
to service or, in the alternative, are 
aggravated by the Veteran's service-
connected disability/ies (to include the 
service-connected spine disabilities). 

The examiner should provide a rationale 
for all opinions. 


3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature of all current psychiatric 
pathology, to include depression and 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for any psychiatric 
disabilities found.  For each current 
psychiatric disability, the examiner 
should express an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that a current 
psychiatric disability had its onset in 
service or is otherwise related to 
service. Should PTSD be diagnosed, the 
stressor(s) underlying such diagnosis 
should be specified. A rationale for any 
opinions should be provided.

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


